Order entered September 10, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00160-CV

                          SKY INTERESTS CORP., Appellant

                                            V.

                               ELLE MOISDON, Appellee

                    On Appeal from the 382nd Judicial District Court
                                Rockwall County, Texas
                           Trial Court Cause No. 1-16-0782

                                        ORDER
      Before the Court is appellee’s September 7, 2018 second motion for extension of time to

file a brief. We GRANT the motion and extend the time to September 21, 2018.


                                                   /s/   ADA BROWN
                                                         JUSTICE